[Cite as State v. Mason, 2021-Ohio-4571.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

 STATE OF OHIO,                                   CASE NO. 2020-P-0085

                  Plaintiff-Appellee,
                                                  Criminal Appeal from the
         -v-                                      Court of Common Pleas

 MYRON E. MASON,
                                                  Trial Court No. 1975 CR 00106
                  Defendant-Appellant.



                                            OPINION

                                   Decided: December 27, 2021
                                Judgment: Reversed and remanded


 Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Timothy Young, Ohio Public Defender, and Abigail J. Christopher and Daniel Marcus,
 Assistant Public Defenders, 250 East Broad Street, Suite 1400, Columbus, OH 43215
 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Myron Mason, appeals the October 14, 2020 Judgment of the

Portage County Court of Common Pleas finding it was without jurisdiction to hear Mr.

Mason’s motion to excuse himself from being listed as a violent offender. For the reasons

that follow, the appeal is reversed and remanded.

        {¶2}    The current appeal involves a question of the constitutionality of the

retroactive application of Senate Bill 231 (“Sierah’s Law”), which went into effect as R.C.
2903.41-44 (the “VOD Statutes”). This law imposes registration obligations for ten years

following their release on individuals convicted of certain offenses including, inter alia,

aggravated murder.

       {¶3}   In 1975, Mr. Mason was found guilty of aggravated robbery and the

aggravated murder of eighteen-year-old Judy Riggenbach. He was sentenced to a prison

term of 27 years to life. While Mr. Mason was still imprisoned, Sierah’s Law went into

effect. Prior to his release, Mr. Mason filed a motion in the court which convicted him to

be excused from the registration requirements, arguing the law is unconstitutional in its

retroactive application, and asking the court to stay the registration requirements until the

Supreme Court of Ohio ruled on the certified conflict.

       {¶4}   Following a hearing, the trial court ruled, without explanation, that it did not

have jurisdiction to hear Mr. Mason’s motion. It is from that judgment that Mr. Mason now

appeals assigning two errors for our review.

       {¶5}   At the time Mr. Mason filed his motion in the lower court, Ohio appellate

courts were divided on whether the application of Sierah’s Law to those individuals

incarcerated on the effective date of the law is unconstitutional pursuant to Ohio

Constitution’s Retroactivity Clause, Art. II, §28. See, e.g., State v. Jarvis, 5th Dist.

Muskingum No. CT 2019-0029, 2020-Ohio-1127 (finding the Violent Offender Database

violates Art. II, §28 of the Ohio Constitution) and State v. Hubbard, 12th Dist. Bulter No.

CA2019-05-0-86, 2020-Ohio-856 (finding it does not). The Ohio Supreme Court certified

a conflict on the matter and recently issued its rulings holding that the Violent Offender

Database does not violate Ohio’s prohibition on retroactive statutes. State v. Hubbard,

2021-Ohio-3710; State v. Jarvis, 2021-Ohio-3712.


                                              2

Case No. 2020-P-0085
       {¶6}   It is with this background in mind that we now turn to Mr. Mason’s assigned

errors, which state:

       {¶7}   [1.] The trial court denied Myron Mason’s right to due process by
              determining it did not have jurisdiction to hear Mr. Mason’s
              constitutional challenges to the violent offender registry. Fifth and
              Fourteenth Amendment[s] of the U.S. Constitution; Article I, Section
              16 Ohio Constitution. (10/13/20 Entry).

       {¶8}   [2.] The retroactive application of Ohio’s violent offender registry
              violates the U.S. and Ohio Constitutions’ bans on retroactive laws.
              Article I, Sections 9 and 10 of the U.S. Constitution; and, Article II,
              Section 28 of the Ohio Constitution. (10/13/2020 T. pp. 6, 8-14).

       {¶9}   First, the trial court’s judgment entry does not provide its rationale for finding

it was without jurisdiction to hear Mr. Mason’s appeal. Perhaps the court believed it would

have been acting inconsistent with the Supreme Court’s jurisdiction with Hubbard pending

before the Supreme Court at the time Mr. Mason brought his case. Regardless, we now

hold the court has jurisdiction to hear such a matter. State v. Rue, 164 Ohio St.3d 270,

2020-Ohio-6706, ¶13-14 (Jurisdiction refers to a court’s power to hear a case and

encompasses jurisdiction over the subject matter and jurisdiction over the person.) While

the VOD statutes do not expressly grant the trial court the jurisdiction to hear a

constitutional challenge to the statutes, we are loathe to say that a trial court cannot

consider the matter. If that were the case, Mr. Mason would have no other means of

challenging the constitutionality of the statutes. Because the trial court has jurisdiction

over the subject matter and over the person, it has jurisdiction to rule on appellant’s

motion. Therefore, we reverse the judgment of the trial court.

       {¶10} Second, as the trial court has not issued a decision on appellant’s second

assigned error regarding retroactivity, Mr. Mason’s second assigned error is not ripe for



                                              3

Case No. 2020-P-0085
our review. Thus, we remand the matter to the Portage County Court of Common Pleas

to enter judgment in accordance with Hubbard.

      {¶11} Accordingly, the judgment of the Portage County Court of Common Pleas

is reversed and remanded.


MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                         4

Case No. 2020-P-0085